Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending.
Claims 1-6 are rejected below.
Claims 7-9 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2-6 recites the limitation "the identification information of the user program".  There is insufficient antecedent basis for this limitation in the claim.  The claims are unclearly because there is a disconnect with regards claim 2-6 and claim 1 because the identification information is not described in claim 1 or has any tie to it.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawanoue (U.S. PG Pub. 2019/0294137) in view of Nakamura (U.S. PG Pub. 2019/0340106) in view of Yaoita (U.S. PG Pub. 2017/0068229). 


As to claim 1, Kawanoue teaches a programmable logic controller comprising: a program storing section which stores a user program and log setting (elements 150, 162 and 1546) [0103]; a program executing section which repeatedly executes the user program stored in the program storing section[0094]; a device recording section which records in time series, device values stored in any one of the plurality of devices[0127]; and a saving section which saves, when a saving condition defined by the log setting data is satisfied, the device values in time series recorded by the device recording section in the program storing section in correspondence with each other in a memory 

Kawanoue teaches most of the claimed invention, but fails to teach of the claimed invention, specifically that the device storing section.  However that is taught by Nakamura as follows:


As to claim 1, Nakamura teaches a device storing section having a plurality of devices which are memory regions referred to by the program executing section[0024 - The step numbers are order information indicating the execution order of arithmetic processing for components constituting the sequence program. 0031 The memory information 27c is  information that describes regulations for data areas for each operation data  in a work area in the memory 22.  The connection information 27d is information that defines a connection relationship between the PLC 1 and the machines 4].

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Nakamura into the system and methods of Kawanoue since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded 

Kawanoue in view of Nakamura teach most of the claimed invetion, but fail to teach a saving section that saves the user program.  However, this is an obvious variation as taught by Yaoita as follows: 

As to claim 1, Yaoita teaches saving the user program during detection of an anomaly [0061-0062, 0064, 0066-0067]. 
 

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Yaoita into the system and methods of Kawanoue further modified by Nakamura since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007). The predictable result would be storing the user program log with the other log used in Kawanoue.


.  


As to claim 3, Kawanoue teaches wherein the programmable logic controller has a main unit and an expansion unit, and the project data includes setting information of the expansion unit [ 0162  controlling the control target].  


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawanoue (U.S. PG Pub. 2019/0294137) in view of Nakamura (U.S. PG Pub. 2019/0340106) in view of Yaoita (U.S. PG Pub. 2017/0068229) in view of Feldman (U.S. PG Pub. 2017/0161288).

The combination teaches most of the claimed invention, but fails to teach the limitations of claims 4 and 5.  However, this is an obvious variation as taught by Feldman as follows:


As to claim 4 Feldman teaches wherein the programmable logic controller further has a determining section which determines whether an output of the user program is In yet another embodiment, the operations can comprise: reading, via the analytics engine device, data of the file; and storing, by the analytics processing device, the data in data store, e.g., data container, to facilitate an analysis, by the analytics processing device, of the data.  For example, in embodiment(s), the analytics processing device can determine/perform, based on the data, a real-time statistical analysis representing a performance of the data storage device; a security analysis representing authorized/unauthorized access of files that have been stored in the data storage device; a file analysis representing a number, capacity, owners, etc. of particular types of the files; a data governance analysis representing who accessed the files and when they were accessed/attempted to be accessed, etc. ].  

As to claim 5, Feldman teaches wherein the identification information of the user program is identification information updated when the user program is changed[0033].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the invention to include the teachings of Feldman into the combination of Kawanoue, Yaoita, and Nakamura.  The motivation to combine is that Feldman teaches  a security inspector can ensure that a file is secure or if a file has be or is potentially compromised[0053]. 

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawanoue (U.S. PG Pub. 2019/0294137) in view of Nakamura (U.S. PG Pub. 2019/0340106) in view of Yaoita (U.S. PG Pub. 2017/0068229) in view of Feldman (U.S. PG Pub. 2017/0161288) in view of Nakaminami (U.S. PG Pub. 2016/0253234).

The combination teaches most of the claimed invention, but fails to teach the limitations of claim 6.  However, this is an obvious variation as taught by Nakaminami as follows:

As to claim 6, Nakaminami teaches wherein the identification information of the user program is an error detection code or a hash value computed from the user program[0007].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the invention to include the teachings of Nakaminami into the combination of Kawanoue, Yaoita, and Nakamura.  The motivation to combine is that Nakaminami’s programmable logic controller exhibits an effect in that the occurring-error state can be checked in a state where an error factor has not been eliminated [0008]. 

Response to Arguments
Applicant’s arguments, see pages 7-8 of the remarks, filed 10-29-21, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are Kawanoue and Yaoita.
A rejoinder is not proper at this time since no claims are allowable.  Furthermore, even if any claims were allowable, the rejoinder would still be improper since the allowable limiations would be in the preamble of the withdrawn claims and not given weight. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119